Citation Nr: 1743008	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  16-29 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia
 

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for renal failure.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a shoulder condition. 

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a dental disorder. 

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability secondary to a bilateral chondromalacia patella condition.

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral hip disorder secondary to a bilateral chondromalacia patella condition.

7.  Entitlement to service connection for a heart condition secondary to posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for dizziness.

9.  Entitlement to service connection for a gastrointestinal disorder, including gastroesophageal reflux disorder (GERD).

10.  Entitlement to service connection for umbilical hernia.

11.  Entitlement to service connection for sexual dysfunction.

12.  Entitlement to service connection for endocrine imbalance.

13.  Entitlement to service connection for diabetes.

14.  Entitlement to service connection for asthma.

15.  Entitlement to service connection for right lower extremity neuropathy.

16.  Entitlement to service connection for left lower extremity neuropathy.

17.  Entitlement to service connection for hypertension also claimed as high blood pressure.

18.  Entitlement to service connection for a skin condition.

19.  Entitlement to service connection for sleep apnea.

20.  Entitlement to a rating higher than 10 percent for right knee chondromalacia patella with arthritis status post-arthroscopic surgery.

21.  Entitlement to a rating higher than 10 percent for left knee chondromalacia patella with arthritis status post-arthroscopic surgery.

22.  Entitlement to a compensable rating for verruca vulgaris of the toes and axilla.

23.  Entitlement to a compensable rating for a right knee surgical scar.

24.  Entitlement to a compensable rating for a left knee surgical scar.

25.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

26.  Entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence, or hospitalization for a service-connected condition in excess of 21 days. 


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

Throughout the pendency of the appeal, the Veteran has changed representation multiple times.  Most recently, in June 2017, within ninety days of the April 2017 certification of the Veteran's appeal, VA received a VA Form 21-22a appointing Douglas E. Sullivan as the Veteran's attorney, with no limitation on representation.  Therefore, the Board accepts the change in representation.  38 C.F.R. § 20.1304 (a).

Following the issuance of the most recent statement of the case the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304 (c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's May 2011 substantive appeal to the Board, he requested to testify at a video conference hearing before a Veterans Law Judge (VLJ).  See 38 C.F.R. 
§ 20.700 (2016).  An October 2011 Report of General Information noted that the Veteran no longer wanted a hearing before a rating decision was issued.  Thereafter in a May 2016 VA9 Form the Veteran requested a hearing for all issues addressed in the supplemental statement of the case in May 2016, which are as listed on the title page of this Remand.  In correspondence in March 2017 the Veteran was informed that a video conference hearing before a VLJ was scheduled for March 30, 2017.  He did not appear.  The March 2017 correspondence, as well as subsequent correspondence in April 2017, which were sent to the Veteran's address of record at that time, were returned as undeliverable.  

  
A Report of General Information in April 2017 reflects that the Veteran contacted the AOJ to inform them that he had been, and remained, hospitalized since February 2017.  On July 5, 2017, the Veteran's newly appointed representative filed a motion to reschedule the Board video conference hearing due to lack of notice of the scheduled hearing.  Reportedly the Veteran learned of the previously scheduled hearing on that date.  Review of the claims file indicates that a new address for the Veteran has been associated with the claims file since the March 2017 letter was sent.

Once a hearing is scheduled, a new hearing date will granted only if there is good cause for doing so.  38 C.F.R. § 20.702 (c) (2016).  If an appellant fails to appear for a hearing, a motion for a new hearing date following a failure to appear for the scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, and must explain why the appellant failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted.  38 C.F.R. § 20.704 (d) (2016).  The request for a new hearing will not be granted unless the failure to appear was with good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  Id.  

As the Veteran was hospitalized when notice of the hearing was mailed and he remained hospitalized on the date of the hearing, and as the notice of the hearing was returned as undeliverable, the Board finds that good cause has been shown, and the circumstances of the Veteran's failure to appear were such that a timely request for postponement could not have been submitted prior to the hearing date.  Therefore, the motion to reschedule the hearing is granted, and the case must be remanded for such purpose.  See 38 C.F.R. § 20.704 (d) (2016).032045


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO, in accordance with the procedures set forth at 38 C.F.R. §§ 20.700 (a), 20.704(a), as per the Veteran's request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing, at the most recent address of record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





